Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wendy B. Dauberman petitions for a writ of mandamus, alleging the district court has unduly delayed acting on her 28 U.S.C.A. § 2255 (West Supp.2009) motion. She seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has denied Dauberman’s § 2255 motion, without prejudice. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.